Title: To John Adams from Winthrop Sargent, 20 December 1800
From: Sargent, Winthrop
To: Adams, John



Most respected Sir
Mississippi Territory Decr. 20th. 1800

I take Leave to enclose unto you the Copy of a petition from many worthy Characters of this Country and which as their Solicitation I have forwarded to the honourable Senate and house of representatives through the President and the Speaker—
It is the Desire of the petiences that a Copy should be transmitted unto you Sir which I flatter myself will apologize for my so presuming—
with every sentiment / of respect / I am always Sir / your devoted Servant
Winthrop Sargent